Case 1:19-cv-21829-MGC Document 1 Entered on FLSD Docket 05/07/2019 Page 1 of 4



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA
                                   MIAMI DIVISION

                                         CASE NO:

  THOMAS ABBATIELLO,

           Plaintiff,

  v.

  CELEBRITY CRUISES INC.,

        Defendant.
  __________________________________/

                                            COMPLAINT

          COMES NOW, Plaintiff, THOMAS ABBATIELLO, (hereinafter “ABBATIELLO”) by and

 through his undersigned counsel, and sues the Defendant, CELEBRITY CRUISES INC. (hereinafter

 “CELEBRITY”), and says:

       1. This is a maritime action for personal injury damages.

       2. That Defendant, “CELEBRITY”, is a Florida corporation, authorized to do, and doing

 business, in the State of Florida, and did business in Florida as “CELEBRITY”, providing cruising

 voyages to paying passengers, and owned and/or operated a cruising vessel known as the

 CELEBRITY SUMMIT.

       3. That "ABBATIELLO" is a citizen of the State of New Jersey, therefore diversity exists.

       4. That jurisdiction is proper in this Court pursuant to 28 U.S.C. §1333, which provides

 original jurisdiction to the United States District Court, exclusive of state courts, of “any civil case

 of admiralty or maritime jurisdiction, saving to suitors in all cases all other remedies to which they

 are otherwise entitled.”
Case 1:19-cv-21829-MGC Document 1 Entered on FLSD Docket 05/07/2019 Page 2 of 4



 Case No:
 Page 2 of 4

    5. That venue is proper in the Southern District of Florida, Miami Division in that Defendant

 “CELEBRITY’s” principal place of business is in Miami, Florida, and this action arose from

 injuries sustained on an international sea-going cruise.

    6. Jurisdiction and venue are proper in the U.S. District Court for the Southern District of

 Florida, Miami/Dade County, under the terms of the cruise ticket tendered by Defendant,

 “CELEBRITY” to Plaintiff, “ABBATIELLO”. The Defendant has a copy of the contract for

 passage.

    7. That on May 9, 2018, Plaintiff, “ABBATIELLO”, was a fare-paying passenger on the

 “CELEBRITY” vessel SUMMIT, that was at all times material hereto, a vessel owned and

 operated by Defendant, “CELEBRITY”.

    8. That on May 9, 2018, Plaintiff, “ABBATIELLO”, was an invitee upon the vessel owned

 and operated by Defendant, “CELEBRITY”, having come onto the vessel to make use of the

 facilities as a fare-paying passenger.

    9. That on May 9, 2018 at approximately 8:50 a.m., Plaintiff, “ABBATIELLO”, was injured

 when he was walking at or near the coffee station, he slipped and fell on liquid on the tiled floor,

 while in the Oceanview Café on the 10th floor of the SUMMIT.

    10. That Oceanview Cafe and surrounding area of the vessel and all of its attendant attractions,

 is owned and operated by Defendant “CELEBRITY”, and it is also within the exclusive control of

 “CELEBRITY”.

    11. That at the aforementioned time and place, the Defendant, through its agents and/or

 employees, was negligent in the following acts of commission and/or omission:

        a.      Failure to properly maintain the cruising vessel SUMMIT in a reasonably
                safe condition for use by Plaintiff and others similarly situated;
Case 1:19-cv-21829-MGC Document 1 Entered on FLSD Docket 05/07/2019 Page 3 of 4



 Case No:
 Page 3 of 4


         b.         Failure to correct a dangerous condition of which it either knew or should
                    have      known      through     the    use     of     reasonable     care;

         c.         Failure to warn the Plaintiff of the existence of a dangerous condition on
                    Defendant’s cruising vessel, of which the Defendant either knew or should
                    have known through the use of reasonable care;

         d.         Failure to exercise reasonable care under the circumstances;

         e.         Creating a dangerous condition which the Defendant either knew or should
                    have known was dangerous;

         f.         Failing to follow its own safety rules and regulations (SMS, etc);

         g.         Failure to properly inspect the flooring areas at and around the food service
                    areas, in particular the coffee and beverage station;

         h.         Failure to properly warn the passengers of the potential existence of liquid
                    substances at or near the food service areas, in particular the coffee and
                    beverage station; and

         i.         Failure to put the proper non-skid surfacing at and around the coffee bar and
                    beverage station.

         j.         Failure to properly train the staff responsible for maintaining the Oceanview
                    Café dining room and its surrounding areas.

     12. As a direct and proximate result of Defendant’s negligence and Plaintiff’s fall,

 ABBATIELLO, suffered injury, physical and mental pain and anguish, disability, loss of capacity

 for the enjoyment of life, and medical expenses. Said losses are either permanent or continuing in

 nature, and Plaintiff will suffer these in the future; has been caused to expend money for the

 treatment of his injuries and will, in the future, be caused to expend further monies for treatment

 of his injuries.

         WHEREFORE Plaintiff, THOMAS ABBATIELLO, demands judgment for damages

 against Defendant, CELEBRITY CRUISES INC.
Case 1:19-cv-21829-MGC Document 1 Entered on FLSD Docket 05/07/2019 Page 4 of 4



 Case No:
 Page 4 of 4

                                DEMAND FOR JURY TRIAL

         Plaintiff, THOMAS ABBATIELLO, hereby demands trial by jury of all issues triable as

 of right by a jury.

                                CERTIFICATE OF SERVICE

         I HEREBY CERTIFIY that on 7th day of May, 2019, I electronically filed the foregoing

 document with the Clerk of the court using CM/ECF and a true and correct copy of the foregoing

 document will be served on the Defendant via service of process in due course.


                                                  Gordon & Doner, P.A.
                                                  3309 Northlake Boulevard, Suite 207
                                                  Palm Beach Gardens, FL 33403
                                                  (561) 799-5070 / fax (561) 799-5763
                                                  Attorneys for Plaintiff

                                                  /s/Mark R. Hanson
                                                  Mark Hanson, Esq.
                                                  Florida Bar Number: 621651
                                                  MRH.Pleadings@fortheinjured.com
                                                  MHanson@fortheinjured.com
                                                  mweschrek@fortheinjured.com
